Aflac Incorporated 2008 Form 10-K [g17619e10vk.htm]
EXHIBIT 10.9
AFLAC INCORPORATED
EXECUTIVE DEFERRED COMPENSATION PLAN

     
 
  As amended and restated
 
  effective January 1, 2009

 



--------------------------------------------------------------------------------



 



AFLAC INCORPORATED
EXECUTIVE DEFERRED COMPENSATION PLAN
     Effective as of the 1st day of January, 2009, Aflac Incorporated (the
“Controlling Company”) hereby amends and restates the Aflac Incorporated
Executive Deferred Compensation Plan (the “Plan”).
BACKGROUND AND PURPOSE
     A. Background. The Plan was initially adopted effective as of January 1,
1999, and was subsequently amended. Effective January 1, 2009, the Plan, as set
forth in this document, is intended and should be construed as a restatement and
continuation of the Plan as previously in effect.
     B. Goal. The Controlling Company desires to provide its designated key
management employees (and those of its affiliated companies that participate in
the Plan) with an opportunity (i) to defer the receipt and income taxation of a
portion of such employees’ annual compensation, and (ii) to the extent (if any)
determined from time-to-time by the Controlling Company, to receive additional
deferred compensation provided by the respective employers.
     C. Purpose. The purpose of the Plan document is to set forth the terms and
conditions pursuant to which these deferrals may be made and to describe the
nature and extent of the employees’ rights to their deferred amounts.
     D. Type of Plan. The Plan constitutes an unfunded, nonqualified deferred
compensation plan that benefits certain designated employees who are within a
select group of key management or highly compensated employees. It is intended
that this Plan comply with the requirements of Section 409A of the Internal
Revenue Code of 1986, as amended.
STATEMENT OF AGREEMENT
     To amend and restate the Plan with the purposes and goals as hereinabove
described, the Controlling Company hereby sets forth the terms and provisions of
the Plan as follows:

 



--------------------------------------------------------------------------------



 



AFLAC INCORPORATED
EXECUTIVE DEFERRED COMPENSATION PLAN
TABLE OF CONTENTS

              Page  
ARTICLE I DEFINITIONS
    1  
1.1   Account
    1  
1.2   Administrative Committee
    1  
1.3   Affiliate
    1  
1.4   Annual Bonus
    1  
1.5   Annual Bonus Contributions
    1  
1.6   Annual Bonus Election
    1  
1.7   Base Salary
    2  
1.8   Base Salary Contributions
    2  
1.9   Beneficiary
    2  
1.10 Board
    2  
1.11 Business Day
    2  
1.12 Change in Control
    2  
(a) General Definition
    2  
(b) Payment Definition Under Code Section 409A
    3  
1.13 Code
    5  
1.14 Company Stock
    5  
1.15 Company Stock Fund
    5  
1.16 Company Stock Unit
    6  
1.17 Compensation Committee
    6  
1.18 Controlling Company
    6  
1.19 Deferral Contributions
    6  
1.20 Discretionary Contributions
    6  
1.21 Effective Date
    6  
1.22 Eligible Employee
    6  
1.23 Eligible TD Participant
    6  
1.24 ERISA
    6  
1.25 FICA Tax
    6  
1.26 Financial Hardship
    6  
1.27 Investment Election
    7  
1.28 Investment Funds
    7  
1.29 Key Employee
    7  
1.30 Matching Contributions
    7  
1.31 Participating Company
    7  
1.32 Participant
    7  
1.33 Payment Date
    7  
1.34 Plan
    8  
1.35 Plan Year
    8  

i 



--------------------------------------------------------------------------------



 



              Page
1.36 Post 409A Account
    8  
1.37 Pre-409A Account
    8  
1.38 Salary Deferral Election
    8  
1.39 Separate from Service or Separation from Service
    8  
(a) Leaves of Absence
    8  
(b) Status Change
    8  
(c) Termination of Employment
    9  
1.40 Stock Option Contributions
    9  
1.41 Surviving Spouse
    9  
1.42 Trust or Trust Agreement
    9  
1.43 Trust Fund
    9  
1.44 Trustee
    9  
1.45 Valuation Date
    10  
 
       
ARTICLE II ELIGIBILITY AND PARTICIPATION
    11  
2.1 Eligibility
    11  
(a) Annual Participation
    11  
(b) Interim Plan Year Participation
    11  
2.2 Procedure for Admission
    11  
2.3 Cessation of Eligibility
    11  
 
       
ARTICLE III PARTICIPANTS’ ACCOUNTS; DEFERRALS AND CREDITING
    12  
3.1 Participants’ Accounts
    12  
(a) Establishment of Accounts
    12  
(b) Nature of Contributions and Accounts
    12  
(c) Several Liabilities
    12  
(d) General Creditors
    12  
3.2 Deferral Contributions
    12  
(a) Effective Date
    13  
(b) Term and Irrevocability of Election
    13  
(c) Amount
    14  
(d) Crediting of Deferral Contributions
    14  
3.3 Matching Contributions
    15  
(a) Matching Contributions for Territory Directors
    15  
(b) Other Matching Contributions
    15  
3.4 Discretionary Contributions
    15  
3.5 Debiting of Distributions
    15  
3.6 Crediting of Earnings
    16  
(a) General Rule
    16  
(b) Cash Dividends
    16  
(c) Adjustments for Stock Dividends and Splits
    16  
3.7 Value of Account
    17  
(a) General Rule
    17  
(b) Value of Company Stock
    17  
3.8 Vesting
    18  
(a) General
    18  
(b) Change in Control
    18  

ii 



--------------------------------------------------------------------------------



 



              Page
(c) Individual Agreements
    18  
3.9 Notice to Participants of Account Balances
    18  
3.10 Good Faith Valuation Binding
    18  
3.11 Errors and Omissions in Accounts
    18  
 
       
ARTICLE IV INVESTMENT FUNDS
    19  
4.1 Selection by Administrative Committee
    19  
4.2 Participant Direction of Deemed Investments
    19  
(a) Nature of Participant Direction
    19  
(b) Investment of Contributions
    19  
(c) Investment of Existing Account Balances
    19  
(d) Administrative Committee Discretion
    20  
 
       
ARTICLE V PAYMENT OF POST-409A ACCOUNT BALANCES
    21  
5.1 Amount of Benefit Payments for Post-409A Account
    21  
5.2 Timing and Form of Distribution of Post-409A Account
    21  
(a) Timing of Distributions
    21  
(b) Form of Distribution for Post-409A Account Balances
    21  
(c) Modifications of Form and Timing
    22  
(d) Medium of Payment
    23  
(e) Order of Distribution
    23  
(f) Cash-out
    23  
5.3 Change in Control
    24  
5.4 Death Benefits
    24  
5.5 Distribution of Post-409A Account Discretionary Contributions
    24  
(a) Participant Election
    24  
(b) No Deferral Election
    25  
5.6 Hardship Withdrawals
    25  
5.7 Taxes
    26  
(a) Amounts Payable Whether or Not Account is in Pay Status
    26  
(b) Amounts Payable Only if Account is in Pay Status
    26  
5.8 Offset of Post-409A Account by Amounts Owed to the Company
    26  
5.9 No Acceleration of Post-409A Account Payments
    26  
 
       
ARTICLE VI PAYMENT OF PRE-409A ACCOUNT BALANCES
    27  
6.1 Benefit Payments of Pre-409A Accounts Upon Termination of Service for
Reasons Other Than Death
    27  
(a) General Rule Concerning Benefit Payments
    27  
(b) Timing of Distribution
    27  
6.2 Form of Distribution for Pre-409A Account
    28  
(a) Single-Sum Payment
    28  
(b) Annual Installments
    28  
(c) Multiple Forms of Distribution
    28  
(d) Change in Control
    28  
(e) Form of Assets
    29  
(f) Order of Distribution
    29  
6.3 Death Benefits
    29  

iii 



--------------------------------------------------------------------------------



 



              Page  
6.4 In-Service Distributions
    29  
(a) Hardship Distributions
    29  
(b) Distributions with Forfeiture
    29  
6.5 Taxes
    30  
 
       
ARTICLE VII CLAIMS
    31  
7.1 Rights
    31  
7.2 Claim Procedure
    31  
(a) Initial Claim
    31  
(b) Appeal
    31  
7.3 Satisfaction of Claims
    32  
 
       
ARTICLE VIII SOURCE OF FUNDS; TRUST
    33  
8.1 Source of Funds
    33  
8.2 Trust
    33  
(a) Establishment
    33  
(b) Distributions
    33  
(c) Status of the Trust
    33  
(d) Change in Control
    33  
8.3 Funding Prohibition under Certain Circumstances
    34  
 
       
ARTICLE IX ADMINISTRATIVE COMMITTEE
    35  
9.1 Action
    35  
9.2 Rights and Duties
    35  
9.3 Compensation, Indemnity and Liability
    36  
 
       
ARTICLE X AMENDMENT AND TERMINATION
    37  
10.1 Amendments
    37  
10.2 Termination of Plan
    37  
(a) Freezing
    37  
(b) Termination
    37  
 
       
ARTICLE XI MISCELLANEOUS
    38  
11.1 Beneficiary Designation
    38  
(a) General
    38  
(b) No Designation or Designee Dead or Missing
    38  
11.2 Distribution Pursuant to Domestic Relations Order
    38  
11.3 Taxation
    38  
11.4 Elections Prior to 2009
    39  
11.5 No Employment Contract
    39  
11.6 Headings
    39  
11.7 Gender and Number
    39  
11.8 Assignment of Benefits
    39  
11.9 Legally Incompetent
    39  
11.10 Governing Law
    40  

iv 



--------------------------------------------------------------------------------



 



              Page  
EXHIBIT A
    A-1  

v 



--------------------------------------------------------------------------------



 



ARTICLE I
DEFINITIONS
     For purposes of the Plan, the following terms, when used with an initial
capital letter, shall have the meaning set forth below unless a different
meaning plainly is required by the context.
     1.1 Account shall mean, with respect to a Participant or Beneficiary, the
total dollar amount or value evidenced by the last balance posted in accordance
with the terms of the Plan to the account record established for such
Participant or Beneficiary. As determined by the Administrative Committee, an
Account may be divided into separate subaccounts.
     1.2 Administrative Committee means the committee designated by the
Compensation Committee to act on behalf of the Company to administer the Plan.
If at any time the Compensation Committee has not designated an Administrative
Committee, the Compensation Committee shall serve as the Administrative
Committee. Subject to the limitation in Section 9.1 relating to decisions which
affect solely their own benefits under the Plan, individuals who are management
level employees and/or Participants may serve as members of the Administrative
Committee. The Administrative Committee shall act on behalf of the Controlling
Company to administer the Plan, all as provided in Article IX.
     1.3 Affiliate shall mean (i) with respect to a Participating Company, any
corporation or other entity that is required to be aggregated with such
Participating Company under Code Sections 414(b) or (c), and (ii) except as used
in Sections 3.2(b), 5.2(f), 5.3 and 5.8, any other entity in which the
Controlling Company has an ownership interest and which the Controlling Company
designates as an Affiliate for purposes of the Plan. Notwithstanding the
foregoing, for purposes of determining whether a Separation from Service has
occurred with any Participating Company, the term “Affiliate” shall include such
Participating Company and all entities that would be treated as a single
employer with such Participating Company under Code Sections 414(b) or (c), but
substituting “at least 50 percent” instead of “at least 80 percent” each place
it appears in applying such rules.
     1.4 Annual Bonus shall mean, for a Participant for any Plan Year, that
portion of an Eligible Employee’s compensation for that Plan Year payable before
the Participant’s Separation from Service as an annual bonus under (i) the Aflac
Management Incentive Plan or any successor plan thereto; or (ii) any annual
sales-based bonus plan.
     1.5 Annual Bonus Contributions shall mean, for a Participant for any Plan
Year, that portion of such Participant’s Annual Bonus deferred under the Plan
pursuant to Section 3.2.
     1.6 Annual Bonus Election shall mean a written, electronic or other form of
election permitted by the Administrative Committee, pursuant to which a
Participant may elect to defer under the Plan all or a portion of his Annual
Bonus.

1



--------------------------------------------------------------------------------



 



     1.7 Base Salary shall mean, for a Participant for any Plan Year, the total
of such Participant’s base salary, prior to any deductions, for such Plan Year
payable before the Participant’s Separation from Service.
     1.8 Base Salary Contributions shall mean, for a Participant for each Plan
Year, the portion of such Participant’s Base Salary deferred under the plan
pursuant to Section 3.2.
     1.9 Beneficiary shall mean, with respect to a Participant, the person(s)
designated in accordance with Section 11.1 to receive any death benefits that
may be payable under the Plan upon the death of the Participant.
     1.10 Board shall mean the Board of Directors of the Controlling Company.
     1.11 Business Day shall mean each day on which the Trustee operates, and is
open to the public, for its business.
     1.12 Change in Control.
          (a) General Definition. For purposes of a Participant’s Pre-409A
Account, Change in Control shall mean the occurrence of any of the following
events:
          (i) Any Person is or becomes the beneficial owner, directly or
indirectly, of securities of the Controlling Company representing 30% or more of
the combined voting power of the Controlling Company’s then outstanding
securities; provided, for purposes of this subsection (i), securities acquired
directly from the Controlling Company or its Affiliates shall not be taken into
account as securities beneficially owned by such Person;
          (ii) During any period of 2 consecutive years, individuals who at the
beginning of such period constitute the Board and any new director (other than a
director designated by a Person who has entered into an agreement with the
Controlling Company to effect a transaction described in subsection (i),
(iii) or (iv) hereof) whose election by the Board or nomination for election by
the Controlling Company’s shareholders was approved by a vote of at least 2/3 of
the directors then still in office who either were directors at the beginning of
the period or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority thereof;
          (iii) The shareholders of the Controlling Company approve a merger or
consolidation of the Controlling Company with any other corporation, other than
(A) a merger or consolidation which would result in the voting securities of the
Controlling Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity), in combination with the ownership of any
trustee or other fiduciary holding securities under an employee benefit plan of
the Controlling Company, at least 75% of the combined voting power of the voting
securities of the Controlling Company or such surviving entity outstanding
immediately after such merger or consolidation; or (B) a merger or consolidation
effected to implement a recapitalization of the Controlling

2



--------------------------------------------------------------------------------



 



Company (or similar transaction) in which no Person acquires more than 50% of
the combined voting power of the Controlling Company’s then outstanding
securities; or
          (iv) The shareholders of the Controlling Company approve a plan of
complete liquidation of the Controlling Company or an agreement for the sale or
disposition by the Controlling Company of all or substantially all of the
Controlling Company’s assets.
As used herein, the term “Person” shall have the meaning given in
Section 3(a)(9) of the Securities Exchange Act of 1934, as modified and used in
Sections 13(d) and 14(d) thereof; provided, a Person shall not include (A) the
Controlling Company or any of its subsidiaries; (B) a trustee or other fiduciary
holding securities under an employee benefit plan of the Controlling Company or
any of its subsidiaries; (C) an underwriter temporarily holding securities
pursuant to an offering of such securities; or (D) a corporation owned, directly
or indirectly, by the shareholders of the Controlling Company in substantially
the same proportions as their ownership of stock of the Controlling Company.
          (b) Payment Definition Under Code Section 409A. For purposes of a
Participant’s Post-409A Account, “Change in Control” shall mean any of the
events specified in (i), (ii), (iii) or (iv) below, subject to the rules
described in subsection (v) below:
          (i) Any one person, or more than one person acting as a group (as
described below), acquires ownership of stock of the Controlling Company that,
together with stock held by such person or group constitutes more than
50 percent of the total fair market value or total voting power of the stock of
the Controlling Company. However, if any one person, or more than one person
acting as a group, is considered to own more than 50 percent of the total fair
market value or total voting power of the stock of the Controlling Company, the
acquisition of additional stock by the same person or persons is not considered
to cause a Change in Control. An increase in the percentage of stock owned by
any one person, or persons acting as a group, as a result of a transaction in
which the Controlling Company acquires its stock in exchange for property will
be treated as an acquisition of stock for purposes of this subsection. This
subsection applies only when there is a transfer of stock of the Controlling
Company (or issuance of stock of the Controlling Company) and stock in the
Controlling Company remains outstanding after the transaction.
          (ii) Any one person, or more than one person acting as a group,
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or persons) ownership of stock of the
Controlling Company possessing 30 percent or more of the total voting power of
the stock of the Controlling Company. However, if any one person, or more than
one person acting as a group, is considered to own more than 50 percent of the
total fair market value or total voting power of the stock of the Controlling
Company, the acquisition of additional stock by the same person or persons is
not considered to cause a Change in Control.
          (iii) A majority of members of the Controlling Company’s board of
directors is replaced during any 12-month period by directors whose appointment
or

3



--------------------------------------------------------------------------------



 



election is not endorsed by a majority of the members of the Controlling
Company’s board of directors before the date of the appointment or election.
          (iv) Any one person, or more than one person acting as a group
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or persons) assets from the Controlling
Company that have a total gross fair market value equal to or more than
40 percent of the total gross fair market value of all of the assets of the
Controlling Company immediately before such acquisition or acquisitions. For
this purpose, gross fair market value means the value of the assets of the
Controlling Company, or the value of the assets being disposed of, determined
without regard to any liabilities associated with such assets.
          (A) There is no Change in Control under this subsection (iv) when
there is a transfer to an entity that is controlled by the shareholders of the
Controlling Company immediately after the transfer, as provided in this
subsection. A transfer of assets by the Controlling Company is not treated as a
change in the ownership of such assets if the assets are transferred to:
          (1) A shareholder of the Controlling Company (immediately before the
asset transfer) in exchange for or with respect to its stock;
          (2) An entity, 50 percent or more of the total value or voting power
of which is owned, directly or indirectly, by the Controlling Company;
          (3) A person, or more than one person acting as a group, that owns,
directly or indirectly, 50 percent or more of the total value or voting power of
all the outstanding stock of the Controlling Company; or
          (4) An entity, at least 50 percent of the total value or voting power
of which is owned, directly or indirectly, by a person described in subsection
(3) above.
          (B) For purposes of this subsection (iv) and except as otherwise
provided in Treasury Regulations, a person’s status is determined immediately
after the transfer of the assets. For example, a transfer to a company in which
the Controlling Company has no ownership interest before the transaction, but
that is a majority-owned subsidiary of the Controlling Company after the
transaction, is not treated as a Change in Control.

4



--------------------------------------------------------------------------------



 



          (v) Additional Rules.
          (A) Persons Acting as a Group. Persons will not be considered to be
acting as a group solely because they purchase assets of the same corporation at
the same time with respect to subsection (iv), or solely because they purchase
or own stock of the same corporation at the same time with respect to
subsections (i), (ii) and (iii). However, persons will be considered to be
acting as a group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of assets (with respect to subsection
(iv)) or stock (with respect to subsections (i), (ii) and (iii)), or similar
business transaction with the Controlling Company. If a person, including an
entity shareholder, owns stock in both corporations that enter into a merger,
consolidation, purchase or acquisition of assets (with respect to subsection
(iv)) or stock (with respect to subsections (i), (ii) and (iii)), or similar
transaction, such shareholder is considered to be acting as a group with other
shareholders in a corporation only to the extent of the ownership in that
corporation before the transaction giving rise to the change and not with
respect to the ownership interest in the other corporation.
          (B) Attribution of Stock Ownership. For purposes of this section, Code
Section 318(a) applies to determine stock ownership. Stock underlying a vested
option is considered owned by the individual who holds the vested option (and
the stock underlying an unvested option is not considered owned by the
individual who holds the unvested option). For purposes of the preceding
sentence, however, if a vested option is exercisable for stock that is not
substantially vested (as defined by Treasury Regulations Section 1.83-3(b) and
(j)), the stock underlying the option is not treated as owned by the individual
who holds the option.
          (C) Acquisition of Additional Control. If any one person, or more than
one person acting as a group, is considered to effectively control the
Controlling Company (as determined under subsections (ii) and (iii)), the
acquisition of additional control of the Controlling Company by the same person
or persons is not considered to cause a Change in Control under subsections (i),
(ii) or (iii).
     1.13 Code shall mean the Internal Revenue Code of 1986, as amended, and any
succeeding federal tax provisions.
     1.14 Company Stock shall mean the $.10 par value common stock of the
Controlling Company.
     1.15 Company Stock Fund shall mean an Investment Fund, the rate of return
of which shall be determined as if the amounts deemed invested therein have been
invested in shares of Company Stock. The aggregate of all Company Stock Units
under the Plan shall constitute the Company Stock Fund.

5



--------------------------------------------------------------------------------



 



     1.16 Company Stock Unit shall mean an accounting entry that is equal in
value at any time to the current fair market value of one share of Company
Stock, and that represents an unsecured obligation to pay that amount to a
Participant in accordance with the terms of the Plan. A Company Stock Unit shall
not carry any voting, dividend or other similar rights and shall not constitute
an option or any other right to acquire any equity securities of the Controlling
Company.
     1.17 Compensation Committee shall mean the Compensation Committee of the
Board.
     1.18 Controlling Company shall mean Aflac Incorporated, a Georgia
corporation with its principal place of business in Columbus, Georgia.
     1.19 Deferral Contributions shall mean, for each Plan Year, a Participant’s
Base Salary Contributions and Annual Bonus Contributions deferred under the Plan
pursuant to Section 3.2.
     1.20 Discretionary Contributions shall mean the amount (if any) credited to
a Participant’s Account pursuant to Section 3.4.
     1.21 Effective Date shall mean January 1, 2009, the date that this
amendment and restatement of the Plan shall be effective. The Plan was initially
effective on January 1, 1999.
     1.22 Eligible Employee shall mean, for a Plan Year, an individual who is a
U.S.-based employee of a Participating Company and who is an officer (other than
an Assistant Vice President) of such Participating Company. The Compensation
Committee, from time to time and in its sole discretion, may designate such
other individuals, on an individual basis or as part of a specified group, as
eligible to participate in the Plan.
     1.23 Eligible TD Participant shall mean, for the allocation of Matching
Contributions under Section 3.3(a), any Participant who during a Plan Year is
classified as a Territory Director by the Participating Company that employs him
and either (i) is actively employed as a Territory Director by an Affiliate as
of the last day of such Plan Year, or (ii) is not in the active employ of an
Affiliate on the last day of such Plan Year due to his death during such Plan
Year.
     1.24 ERISA shall mean the Employee Retirement Income Security Act of 1974,
as amended.
     1.25 FICA Tax shall mean the Federal Insurance Contributions Act tax
imposed under Code Sections 3101, 3121(a) and 3121(v)(2).
     1.26 Financial Hardship shall mean a severe financial hardship to the
Participant resulting from a sudden and unexpected illness or accident of the
Participant or of the Participant’s dependent [as defined in Code
Section 152(a)] or, with respect to distributions upon Financial Hardship from a
Participant’s Post-409A Account, the Participant’s Beneficiary, loss of the
Participant’s property due to casualty, or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant. Financial Hardship shall be determined by the Administrative
Committee on the basis of the facts of each

6



--------------------------------------------------------------------------------



 



case, including information supplied by the Participant in accordance with
uniform guidelines prescribed from time to time by the Administrative Committee;
provided, the Participant will be deemed not to have a Financial Hardship to the
extent that such hardship is or may be relieved:
          (a) Through reimbursement or compensation by insurance or otherwise;
          (b) By liquidation of the Participant’s assets, to the extent the
liquidation of assets would not itself cause severe financial hardship; or
          (c) By cessation of deferrals under the Plan.
Examples of what are not considered Financial Hardships include the need to send
a Participant’s child to college or the desire to purchase a home.
     1.27 Investment Election shall mean an election, made in such form as the
Administrative Committee may direct, pursuant to which a Participant may elect
the Investment Funds in which the amounts credited to his Account shall be
deemed to be invested.
     1.28 Investment Funds shall mean the investment funds selected from time to
time by the Administrative Committee for purposes of determining the rate of
return on amounts deemed invested pursuant to the terms of the Plan.
     1.29 Key Employee shall mean a Participant who is a “specified employee” as
defined in Code Section 409A as of: (i) for a Participant who Separates from
Service on or after the first day of a calendar year and before the first day of
the fourth month of such calendar year, the December 31 of the second calendar
year preceding the calendar year in which such Participant Separates from
Service; or (ii) for any other Participant, the preceding December 31. For
purposes of identifying Key Employees, the Participant’s compensation shall mean
all of the items listed in Treasury Regulations Section 1.415(c)-2(b), and
excluding all of the items listed in Treasury Regulations Section 1.415(c)-2(c).
     1.30 Matching Contributions shall mean, the amount (if any) credited to a
Participant’s Account pursuant to Section 3.3.
     1.31 Participating Company shall mean, as of the Effective Date, the
Controlling Company and its Affiliates that are designated by the Controlling
Company on Exhibit A hereto as Participating Companies herein. In addition, any
other Affiliate in the future may adopt the Plan with the consent of the
Compensation Committee, and such Affiliate’s name shall be added to Exhibit A
without the necessity of amending the Plan.
     1.32 Participant shall mean any person who has been admitted to, and has
not been removed from, participation in the Plan pursuant to the provisions of
Article II.
     1.33 Payment Date shall mean the date on which all or a portion of the
Participant’s benefit is scheduled to be paid (in the case of a lump-sum
payment) or commenced (in the case of installment payments) pursuant to the
terms of the Plan.

7



--------------------------------------------------------------------------------



 



     1.34 Plan shall mean the Aflac Incorporated Executive Deferred Compensation
Plan, as contained herein and all amendments hereto. For tax purposes and
purposes of Title I of ERISA, the Plan is intended to be an unfunded,
nonqualified deferred compensation plan covering certain designated employees
who are within a select group of key management or highly compensated employees.
     1.35 Plan Year shall mean the 12-consecutive-month period ending on
December 31 of each year.
     1.36 Post 409A Account shall mean the portion of a Participant’s Account
that is not the Participant’s Pre-409A Account.
     1.37 Pre-409A Account shall mean the portion of a Participant’s Account
attributable to the balance of the Participant’s Account that was earned and
vested as of December 31, 2004.
     1.38 Salary Deferral Election shall mean a written, electronic or other
form of election permitted by the Administrative Committee, pursuant to which a
Participant may elect to defer under the Plan a portion of his Base Salary.
     1.39 Separate from Service or Separation from Service shall mean that a
Participant separates from service with the Participating Company that is his
employer and its Affiliates as defined in Code Section 409A and guidance issued
thereunder. Generally, a Participant Separates from Service if the Participant
dies, retires or otherwise has a termination of employment with all Affiliates,
determined in accordance with the following:
          (a) Leaves of Absence. The employment relationship is treated as
continuing intact while the Participant is on military leave, sick leave, or
other bona fide leave of absence if the period of such leave does not exceed
6 months, or, if longer, so long as the Participant retains a right to
reemployment with an Affiliate under an applicable statute or by contract. A
leave of absence constitutes a bona fide leave of absence only while there is a
reasonable expectation that the Participant will return to perform services for
an Affiliate. If the period of leave exceeds 6 months and the Participant does
not retain a right to reemployment under an applicable statute or by contract,
the employment relationship is deemed to terminate on the first date immediately
following such 6-month period. Notwithstanding the foregoing, where a leave of
absence is due to any medically determinable physical or mental impairment that
can be expected to result in death or can be expected to last for a continuous
period of not less than 6 months, where such impairment causes the Participant
to be unable to perform the duties of his or her position of employment or any
substantially similar position of employment, a 29-month period of absence shall
be substituted for such 6-month period.
          (b) Status Change. Generally, if a Participant performs services both
as an employee and an independent contractor, such Participant must Separate
from Service both as an employee, and as an independent contractor pursuant to
standards set forth in Treasury Regulations, to be treated as having a
Separation from Service. However, if a Participant provides services to
Affiliates as an employee and as a member of the Board of Directors, the
services provided as a director are not taken into account in determining
whether the Participant has a Separation from Service as an employee for
purposes of this Plan.

8



--------------------------------------------------------------------------------



 



          (c) Termination of Employment. Whether a termination of employment has
occurred is determined based on whether the facts and circumstances indicate
that the Affiliates and the Participant reasonably anticipate that (i) no
further services will be performed after a certain date, or (ii) the level of
bona fide services the Participant will perform after such date (whether as an
employee or as an independent contractor) will permanently decrease to less than
50 percent of the average level of bona fide services performed (whether as an
employee or an independent contractor) over the immediately preceding 36-month
period (or the full period of services to all Affiliates if the Participant has
been providing services to all Affiliates less than 36 months). Facts and
circumstances to be considered in making this determination include, but are not
limited to, whether the Participant continues to be treated as an employee for
other purposes (such as continuation of salary and participation in employee
benefit programs), whether similarly situated service providers have been
treated consistently, and whether the Participant is permitted, and
realistically available, to perform services for other service recipients in the
same line of business. For periods during which a Participant is on a paid bona
fide leave of absence and has not otherwise terminated employment as described
in subsection (a) above, for purposes of this subsection the Participant is
treated as providing bona fide services at a level equal to the level of
services that the Participant would have been required to perform to receive the
compensation paid with respect to such leave of absence. Periods during which a
Participant is on an unpaid bona fide leave of absence and has not otherwise
terminated employment are disregarded for purposes of this subsection (including
for purposes of determining the applicable 36-month (or shorter) period).
     1.40 Stock Option Contributions shall mean, with respect to a Participant
who held an option to purchase shares of the Controlling Company awarded to the
Participant under a stock option program of the Controlling Company that was
earned and vested as of (or before) December 31, 2004, as determined under Code
Section 409A, shares of Company Stock payable to the Participant upon his
exercise of such option that were deferred under the Plan and contributed to the
Participant’s Pre-409A Account pursuant to the terms of the Plan as in effect
before January 1, 2009.
     1.41 Surviving Spouse shall mean, with respect to a Participant, the person
who is treated as married to such Participant under the laws of the state in
which the Participant resides. The determination of a Participant’s Surviving
Spouse shall be made as of the date of such Participant’s death.
     1.42 Trust or Trust Agreement shall mean the separate agreement or
agreements between the Controlling Company and the Trustee governing the Trust
Fund, and all amendments thereto.
     1.43 Trust Fund shall mean the total amount of cash and other property held
by the Trustee (or any nominee thereof) at any time under the Trust Agreement.
     1.44 Trustee shall mean the party or parties so designated from time to
time pursuant to the terms of the Trust Agreement.

9



--------------------------------------------------------------------------------



 



     1.45 Valuation Date shall mean each Business Day; provided, the value of an
Account on a day other than a Valuation Date shall be the value determined as of
the immediately preceding Valuation Date.

10



--------------------------------------------------------------------------------



 



ARTICLE II
ELIGIBILITY AND PARTICIPATION
     2.1 Eligibility.
          (a) Annual Participation. Each individual who is an Eligible Employee
as of the first day of a Plan Year shall be eligible to participate in the Plan
for the entire Plan Year.
          (b) Interim Plan Year Participation. Each individual who becomes an
Eligible Employee during a Plan Year shall be eligible to participate in the
Plan for a portion of such Plan Year. Such individual’s participation shall
become effective as of the first day of the calendar month coinciding with or
next following the date he becomes an Eligible Employee.
     2.2 Procedure for Admission.
          The Administrative Committee may require a Participant to complete
such forms and provide such data as the Administrative Committee determines in
its sole discretion. Such forms and data may include, without limitation, a
Salary Deferral Election, an Annual Bonus Election, the Eligible Employee’s
acceptance of the terms and conditions of the Plan, and the designation of a
Beneficiary to receive any death benefits payable hereunder.
     2.3 Cessation of Eligibility.
          The Administrative Committee may remove an employee from active
participation in the Plan if he ceases to satisfy the criteria which qualified
him as an Eligible Employee, in which case his contributions under the Plan
shall not apply to compensation earned in any Plan Year after the Plan Year in
which he ceases to satisfy the criteria which qualified him as an Eligible
Employee. Following a Participant’s Separation from Service, no further Deferral
Contributions will be made to the Plan for such Participant. Even if his active
participation in the Plan ends, an employee shall remain an inactive Participant
in the Plan until the earlier of (i) the date the full amount of his vested
Account (if any) is distributed from the Plan, or (ii) the date he again becomes
an Eligible Employee and recommences active participation in the Plan. During
the period of time that an employee is an inactive Participant in the Plan, his
Account shall continue to be credited with earnings as provided for in
Section 3.6.

11



--------------------------------------------------------------------------------



 



ARTICLE III
PARTICIPANTS’ ACCOUNTS; DEFERRALS AND CREDITING
     3.1 Participants’ Accounts.
          (a) Establishment of Accounts. The Administrative Committee shall
establish and maintain an Account on behalf of each Participant. Each Account
shall be credited with (i) Deferral Contributions (separated as necessary or
helpful into Base Salary Contributions and Annual Bonus Contributions),
(ii) Matching Contributions, (iii) Discretionary Contributions, (iv) Stock
Option Contributions, and (v) earnings attributable to such Account, and shall
be debited by the amount of all distributions. Each Account shall be subdivided
into a Pre-409A Account and a Post-409A Account, which shall be separately
accounted for under the Plan. Each Account of a Participant shall be maintained
until the value thereof has been distributed to or on behalf of such Participant
or his Beneficiary.
          (b) Nature of Contributions and Accounts. The amounts credited to a
Participant’s Account shall be represented solely by bookkeeping entries. Except
as provided in Article VIII, no monies or other assets shall actually be set
aside for such Participant, and all payments to a Participant under the Plan
shall be made from the general assets of the Participating Companies.
          (c) Several Liabilities. Each Participating Company shall be severally
(and not jointly) liable for the payment of benefits under the Plan in an amount
equal to the total of (i) all undistributed Deferral Contributions, (ii) all
undistributed Matching Contributions, (iii) all undistributed Discretionary
Contributions, (iv) all undistributed Stock Option Contributions, and (v) all
investment earnings attributable to the amounts described in clauses (i)-(iv)
hereof. The Administrative Committee shall allocate the total liability to pay
benefits under the Plan among the Participating Companies, and the
Administrative Committee’s determination shall be final and binding.
          (d) General Creditors. Any assets which may be acquired by a
Participating Company in anticipation of its obligations under the Plan shall be
part of the general assets of such Participating Company. A Participating
Company’s obligation to pay benefits under the Plan constitutes a mere promise
of such Participating Company to pay such benefits, and a Participant or
Beneficiary shall be and remain no more than an unsecured, general creditor of
such Participating Company.
     3.2 Deferral Contributions.
          Subject to the suspension period provided in Section 6.4(b), each
Eligible Employee who is eligible to participate in the Plan for all or any
portion of a Plan Year may elect to have Deferral Contributions made on his
behalf for such Plan Year by completing and delivering to the Administrative
Committee (or its designee) a Salary Deferral Election and/or an Annual Bonus
Election, setting forth the terms of his election(s). Subject to the terms and
conditions set forth below, a Salary Deferral Election may provide for the
reduction of an

12



--------------------------------------------------------------------------------



 



Eligible Employee’s Base Salary earned during the Plan Year for which the Salary
Deferral Election is in effect, and an Annual Bonus Election shall provide for
the reduction of an Eligible Employee’s Annual Bonus earned during the Plan Year
for which the Annual Bonus Election is in effect. The following terms shall
apply to such elections:
          (a) Effective Date.
          (i) General Deadline. A Participant’s Salary Deferral Election and
Annual Bonus Election for the compensation earned during a Plan Year must be
made before the first day of such Plan Year, except as provided in subsection
(ii) below.
          (ii) Special Rule for New Participants.
          (A) Salary Deferrals. If a Participant initially becomes an Eligible
Employee (determined in accordance with Code Section 409A) and does not make an
initial Salary Deferral Election within the time period set forth in subsection
(i) above, such Participant may make a prospective Salary Deferral Election (but
not an Annual Bonus Election, except as provided in subsection (B)) either
before or within 30 days after the date on which his participation becomes
effective. Such election will apply to the Participant’s Base Salary for
services performed after the Salary Deferral Election is made, starting with the
second payroll period that begins after the 30-day period commencing on the date
on which the Participant’s participation becomes effective.
          (B) Bonus Deferrals. If an individual is newly hired as an Eligible
Employee during a Plan Year and is classified, on his or her hire date, as a
Territory Director, and such Participant does not make an initial Annual Bonus
Election within the time period set forth in subsection (i) above, such
Participant may make a prospective Annual Bonus Election either before or within
30 days after the date on which his participation becomes effective. The amount
of the Participant’s Annual Bonus deferred for the initial year of participation
will not exceed the amount of the Annual Bonus, prorated for the portion of the
performance period remaining in the Plan Year on the date when the Annual Bonus
Election is made.
          (C) Rehires. If a former Eligible Employee again becomes an Eligible
Employee under the Plan within 24 months after he ceased to be eligible under
the Plan, such individual shall not be treated as newly eligible under the Plan
upon return to eligible status for purposes of this subsection (ii).
          (b) Term and Irrevocability of Election. An Eligible Employee may
change his Salary Deferral Election and/or Annual Bonus Election for the Plan
Year any time prior to the deadlines specified in subsections (a)(i) or (a)(ii)
above (as applicable to the Participant), only to the extent (if any) permitted
by, and subject to any restrictions or procedures determined by, the
Administrative Committee. Upon the latest of the deadlines specified in (a)(i)
or (a)(ii) above that applies to an Eligible Employee, such Eligible Employee’s
Salary Deferral Election and/or Annual Bonus Election, or failure to elect,
shall become irrevocable for the Plan Year

13



--------------------------------------------------------------------------------



 



except as provided under this subsection (b). Each Participant’s Salary Deferral
Election and Annual Bonus Election shall remain in effect only for the Plan Year
for which it is made. A Participant’s Salary Deferral Election and Annual Bonus
Election shall be cancelled on the date the Participant receives a hardship
distribution under an Affiliate’s tax-qualified retirement plan, but only to the
extent that plan provides that a hardship distribution will be deemed necessary
to satisfy an immediate and heavy financial need if the employee is prohibited
from making elective contributions and employee contributions to all plans
maintained by his employer for a period following the hardship distribution. A
Participant’s Salary Deferral Election and Annual Bonus Election shall also be
cancelled on the date the Participant Separates from Service. A Participant’s
Salary Deferral Election and Annual Bonus Election may be cancelled in the
discretion of the Administrative Committee as permitted under Code Section 409A
(for example, on the date the Participant receives an unforeseeable emergency
distribution pursuant to Code Section 409A, or hardship distribution under
Treasury Regulations Section 1.401(k)-1(d)(3), under any plan maintained by an
Affiliate); provided, the Participant shall not have a direct or indirect
election regarding whether his Salary Deferral Election or Annual Bonus Election
will be calculated pursuant to this sentence. If a Participant is transferred
from the employment of one participating company to the employment of another
participating company, his Salary Deferral Election and Annual Bonus Election
with the first participating company will remain in effect and will apply to his
compensation from the second participating company until terminated in
accordance with this subsection.
          (c) Amount.
          (i) Salary Deferrals. A Participant may elect to defer his Base Salary
payable in each regular paycheck in 1% increments, up to a maximum of 75% (or
such other maximum percentage and/or amount, if any, established by the
Administrative Committee from Plan Year to Plan Year). An Eligible TD
Participant may elect, in lieu of a percentage, to defer a specified dollar
amount from his Base Salary payable in each regular paycheck. Notwithstanding
the foregoing, a Participant’s deferral for a paycheck shall not exceed the
amount of his Base Salary payable in such paycheck equal to the amount remaining
after required FICA Tax withholdings and any income tax withholding related to
such FICA Tax amount.
          (ii) Bonus Deferrals. The Participant may elect to defer his Annual
Bonus up to 100% (or such other maximum percentage and/or amount, if any,
established by the Administrative Committee from Plan Year to Plan Year). An
Eligible TD Participant may elect, in lieu of a percentage, to defer a specified
dollar amount from his Annual Bonus, but not more than the total amount of the
Annual Bonus. Any percentage election shall be applied to the Participant’s
gross Bonus without reduction for any FICA Tax applicable to the Bonus, but the
deferral amount shall be deducted after any FICA Tax applicable to the Bonus and
other tax withholding related to the amount of such FICA Taxes as permitted
under Code Section 409A, and shall not exceed the remaining amount of the Bonus
after reduction for FICA Taxes and such related tax withholding.
          (d) Crediting of Deferral Contributions. For each Plan Year that a
Participant has a Salary Deferral Election or Annual Bonus Election in effect,
the Administrative Committee shall credit the amount of such Participant’s
Deferral Contributions to his Account

14



--------------------------------------------------------------------------------



 



on, or as soon as practicable after, the Valuation Date on which such amount
would have been paid to him but for his Salary Deferral Election or Annual Bonus
Election.
     3.3 Matching Contributions.
          (a) Matching Contributions for Territory Directors. With respect to
each Eligible TD Participant who defers all or part of his Base Salary and/or
Annual Bonus for a Plan Year, the Participating Company will make a Matching
Contribution. The amount of such Matching Contribution will equal 100% of the
first $100,000 (or any lesser amount) of the Eligible TD Participant’s Base
Salary and/or Annual Bonus for such Plan Year that such Eligible TD Participant
elects to contribute to the Plan as a Deferral Contribution. For clarity, the
“Annual Bonus for a Plan Year” includes the Annual Bonus earned during such Plan
Year and paid in the following Plan Year, and not any Annual Bonus paid during
such Plan Year that was earned in a prior year. Any Matching Contributions made
pursuant to this subsection (a) will be 100% vested at the time they are
credited to the applicable Eligible TD Participant’s Account and will be
distributed to such Eligible TD Participant at the same time and in the same
form as the Deferral Contributions to which such Matching Contributions relate
are distributed pursuant to Articles V and VI. Matching Contributions for a Plan
Year made pursuant to this subsection (a) will be credited to an Eligible TD
Participant’s Account during the first calendar quarter after the end of such
Plan Year, and will be allocated to Annual Bonus deferrals first, then to Base
Salary deferrals to the extent that the amount of Annual Bonus deferred for the
year is less than $100,000.
          (b) Other Matching Contributions. If and to the extent the Chief
Executive Officer (to the extent duly authorized), his duly authorized designee,
or the Compensation Committee determines that, in addition to the Matching
Contributions for certain Territory Directors as described in subsection
(a) hereof, the Controlling Company will make Matching Contributions for some or
all Participants, then as of the end of each payroll period (or such other date
or time as the Administrative Committee, in its sole discretion, determines from
time-to-time), the Administrative Committee shall credit to each Participant’s
Account for such period a Matching Contribution equal to the amount of the
Matching Contribution so determined.
     3.4 Discretionary Contributions.
          The amount of a Discretionary Contribution (if any) shall be
determined by the Chief Executive Officer of the Controlling Company (to the
extent duly authorized) or his duly authorized designee, and/or by the
Compensation Committee, in his or its sole discretion. The Administrative
Committee shall credit any such Discretionary Contribution to the Account of a
Participant as of any Valuation Date.
     3.5 Debiting of Distributions.
          As of each Valuation Date, the Administrative Committee shall debit
each Participant’s Account for any amount distributed from such Account since
the immediately preceding Valuation Date.

15



--------------------------------------------------------------------------------



 



     3.6 Crediting of Earnings.
          As of each Valuation Date, the Administrative Committee shall credit
to each Participant’s Account the amount of earnings and/or losses applicable
thereto for the period since the immediately preceding Valuation Date. Such
crediting of earnings and/or losses shall be effected as of each Valuation Date,
as follows:
          (a) General Rule.
          (i) Rate of Return. The Administrative Committee shall first determine
a rate of return for the period since the immediately preceding Valuation Date
for each of the Investment Funds;
          (ii) Amount Invested. The Administrative Committee next shall
determine the amount of (i) each Participant’s Account that was deemed invested
in each Investment Fund as of the immediately preceding Valuation Date; minus
(ii) the amount of any distributions debited from the amount determined in
clause (i) since the immediately preceding Valuation Date; and
          (iii) Determination of Amount. The Administrative Committee shall then
apply the rate of return for each Investment Fund for such Valuation Date (as
determined in subsection (a) hereof) to the amount of the Participant’s Account
deemed invested in such Investment Fund for such Valuation Date (as determined
in subsection (b) hereof), and the total amount of earnings and/or losses
resulting therefrom shall be credited to such Participant’s Account as of the
applicable Valuation Date.
          (b) Cash Dividends. For Company Stock Units that have been credited to
a Participant’s Account on or before a record date for Company Stock cash
dividends and that remain credited to his Account through the corresponding
dividend payment date, the Administrative Committee shall credit to such
Participant’s Account (in the subaccount where the related Company Stock Units
are held) a dollar amount equal to the amount of cash dividends that would have
been paid on his Company Stock Units if each Company Stock Unit constituted one
share of Company Stock. Such dollar amount then will be converted into a number
of Company Stock Units equal to the number of full and fractional shares of
Company Stock that could have been purchased, at fair market value on the
dividend payment date, with such dollar amount.
          (c) Adjustments for Stock Dividends and Splits. In the event of any
subdivision or combination of the outstanding shares of Company Stock, by
reclassification, stock split, reverse stock split or otherwise, or in the event
of the payment of a stock dividend on Company Stock, or in the event of any
other increase or decrease in the number of outstanding shares of Company Stock,
other than the issuance of shares for value received by the Controlling Company
or the redemption of shares for value, the number of Company Stock Units
credited to a Participant’s Account shall be adjusted upward or downward, as the
case may be, to reflect the subdivision or combination of the outstanding
shares. The amount of increase or decrease in the number of Company Stock Units
in such event will be equal to the adjustment that would have

16



--------------------------------------------------------------------------------



 



been made if each Company Stock Unit credited to a Participant’s Account
immediately prior to the event constituted one share of Company Stock.
     3.7 Value of Account.
          (a) General Rule. The value of a Participant’s Account as of any date
shall be equal to the aggregate value of all contributions and all investment
earnings deemed credited to his Account as of such date, determined in
accordance with this Article III.
          (b) Value of Company Stock.
          (i) New York Stock Exchange. For all purposes under the Plan for which
the value of Company Stock must be determined as of any particular date as of
which Company Stock is trading on the New York Stock Exchange, the fair market
value per share of Company Stock on such date shall be the closing price of
Company Stock on the New York Stock Exchange on such date. If, for any reason,
the fair market value per share of Company Stock cannot be ascertained or is
unavailable for a particular date, the fair market value of Company Stock on
such date shall be determined as of the nearest preceding date on which the fair
market value can be ascertained pursuant to the terms hereof.
          (ii) Other Exchange. For all purposes under the Plan for which the
value of Company Stock must be determined as of any particular date on which
Company Stock is not trading on the New York Stock Exchange but on which Company
Stock is trading on another national securities exchange in the United States,
the fair market value per share of Company Stock shall be the closing price of
the Company Stock on such national securities exchange on such date. If Company
Stock is trading on such other national securities exchange in the United States
on such date but no sales of shares of Company Stock occurred thereon, the fair
market value per share of Company Stock shall be the closing price of the
Company Stock on the nearest preceding date. If on any particular date a public
market shall exist for Company Stock but Company Stock is not trading on a
national securities exchange in the United States, then, if Company Stock is
listed on the National Market List by the National Association of Securities
Dealers, Inc. (the “NASD”), the fair market value per share of Company Stock
shall be the last sale price for such shares reflected on said market list for
such date, and if Company Stock is not listed on the National Market List of the
NASD, then the fair market value per share of Company Stock shall be the mean
between the bid and asked quotations in the over-the-counter market for such
shares on such date. If there is no bid and asked quotation for Company Stock on
such date, the fair market value per share of Company Stock shall be the mean
between the bid and asked quotations in the over-the-counter market for such
shares on the nearest preceding date. If the fair market value per share of
Company Stock cannot otherwise be determined under this Section as of a
particular date, such value shall be determined by the Administrative Committee,
in its sole discretion, based on all relevant available facts.

17



--------------------------------------------------------------------------------



 



     3.8 Vesting.
          (a) General. A Participant shall at all times be fully vested in his
Deferral Contributions, Stock Option Contributions and, for an Eligible TD
Participant, his Matching Contributions made pursuant to Section 3.3(a), and the
earnings credited to his Account with respect to such Deferral, Stock Option and
Matching Contributions. Any Matching Contributions made pursuant to
Section 3.3(b) and/or Discretionary Contributions credited to a Participant’s
Account and the earnings credited with respect thereto shall vest in accordance
with the vesting schedule(s) specified and made effective for such contributions
by the Chief Executive Officer of the Controlling Company (to the extent duly
authorized) or his duly authorized designee, or the Compensation Committee, as
applicable, in its sole discretion.
          (b) Change in Control. If a Change in Control occurs with respect to
the Controlling Company, Participants shall be or become immediately 100% vested
in the Matching Contributions made pursuant to Section 3.3(b) and the
Discretionary Contributions credited to their Accounts as of the date of such
Change in Control. Matching Contributions made pursuant to Section 3.3(b) and
Discretionary Contributions credited to Participants’ Account after the date of
a Change in Control shall continue to vest in accordance with the applicable
vesting schedules as applied to such Matching and Discretionary Accounts before
the Change in Control.
          (c) Individual Agreements. In addition to the vesting dates provided
in subsections (a) and (b), a Participant’s Matching Contributions made pursuant
to Section 3.3(b) and/or Discretionary Contributions, and the earnings credited
with respect thereto, shall vest at the time or times provided in any employment
agreement, offer letter or other valid written agreement between the Participant
and an Affiliate.
     3.9 Notice to Participants of Account Balances.
          At least once for each Plan Year, the Administrative Committee shall
cause a written statement of a Participant’s Account balance to be distributed
to the Participant.
     3.10 Good Faith Valuation Binding.
          In determining the value of the Accounts, the Administrative Committee
shall exercise its best judgment, and all such determinations of value (in the
absence of bad faith) shall be binding upon all Participants and their
Beneficiaries.
     3.11 Errors and Omissions in Accounts.
          If an error or omission is discovered in the Account of a Participant,
the Administrative Committee, in its sole discretion, shall cause appropriate,
equitable adjustments to be made as soon as administratively practicable
following the discovery of such error or omission.

18



--------------------------------------------------------------------------------



 



ARTICLE IV
INVESTMENT FUNDS
     4.1 Selection by Administrative Committee.
          From time to time, the Administrative Committee shall select two or
more Investment Funds for purposes of determining the rate of return on amounts
deemed invested in accordance with the terms of the Plan. The Administrative
Committee may change, add or remove Investment Funds on a prospective basis at
any time(s) and in any manner it deems appropriate.
     4.2 Participant Direction of Deemed Investments.
          Each Participant generally may direct the manner in which his Account
shall be deemed invested in and among the Investment Funds; provided, (i) any
Stock Option Contributions shall be and at all times remain credited to the
Company Stock Fund, and (ii) any amounts credited to the Company Stock Fund
shall at all times remain credited to such fund until the date such amount is
distributed to the Participant or his Beneficiary. Any Participant investment
directions permitted hereunder shall be made in accordance with the following
terms:
          (a) Nature of Participant Direction. The selection of Investment Funds
by a Participant shall be for the sole purpose of determining the rate of return
to be credited to his Account, and shall not be treated or interpreted in any
manner whatsoever as a requirement or direction to actually invest assets in any
Investment Fund or any other investment media. The Plan, as an unfunded,
nonqualified deferred compensation plan, at no time shall have any actual
investment of assets relative to the benefits or Accounts hereunder.
          (b) Investment of Contributions. Each Participant may make an
Investment Election prescribing the percentage of the future contributions that
will be deemed invested in each Investment Fund. An initial Investment Election
of a Participant shall be made as of the date the Participant commences
participation in the Plan and shall apply to all contributions credited to such
Participant’s Account after such date. Such Participant may make subsequent
Investment Elections as of any Business Day, and each such election shall apply
to all such specified contributions credited to such Participant’s Account after
the Administrative Committee (or its designee) has a reasonable opportunity to
process such election pursuant to such procedures as the Administrative
Committee may determine from time-to-time. Any Investment Election made pursuant
to this subsection with respect to future contributions shall remain effective
until changed by the Participant.
          (c) Investment of Existing Account Balances. Each Participant may make
an Investment Election prescribing the percentage of his existing Account
balance that will be deemed invested in each Investment Fund. Such Participant
may make such Investment Elections as of any Business Day, and each such
election shall be effective after the Administrative Committee (or its designee)
has a reasonable opportunity to process such election. Each such election shall
remain in effect until changed by such Participant.

19



--------------------------------------------------------------------------------



 



          (d) Administrative Committee Discretion. The Administrative Committee
shall have complete discretion to adopt and revise procedures to be followed in
making such Investment Elections. Such procedures may include, but are not
limited to, the process of making elections, the permitted frequency of making
elections, the incremental size of elections, the deadline for making elections
and the effective date of such elections. Any procedures adopted by the
Administrative Committee that are inconsistent with the deadlines or procedures
specified in this Section shall supersede such provisions of this Section
without the necessity of a Plan amendment.

20



--------------------------------------------------------------------------------



 



ARTICLE V
PAYMENT OF POST-409A ACCOUNT BALANCES
     5.1 Amount of Benefit Payments for Post-409A Account.
          Payment of a benefit amount from a Participant’s Post-409A Account as
of any Payment Date hereunder shall be calculated by determining the vested
amount credited to the Participant’s Post-409A Account that is payable on such
Payment Date, determined as of the Valuation Date on which the distribution is
processed. For purposes of this subsection, the “Valuation Date on which such
distribution is processed” refers to the Valuation Date established for such
purpose by administrative practice, even if actual payment is made or commenced
at a later date due to delays in valuation, administration or any other
procedure.
     5.2 Timing and Form of Distribution of Post-409A Account.
          (a) Timing of Distributions.
          (i) Default Timing of Distribution. Except as provided in
Sections 5.3, 5.4 and 5.5, and subsections (a)(ii) and (c) hereof, the Payment
Date for a Participant’s Post-409A Account shall be: (i) within 90 days after
the date the Participant Separates from Service, in the case of a Participant
who is not a Key Employee on the date he Separates from Service; or
(ii) 6 months after the date the Participant Separates from Service, in the case
of a Participant who is a Key Employee on the date he Separates from Service.
          (ii) Payment Date Election. A Participant may elect, at the time he
makes a Salary Deferral Election or Annual Bonus Election, to have the Payment
Date for the portion of his Post-409A Account balance attributable to such
election (including any vested Matching Contributions related to Deferral
Contributions made pursuant to such Salary Deferral Election or Annual Bonus
Election, respectively) be a specified date that is after the one-year period
following the end of the Plan Year to which the election applies.
Notwithstanding the foregoing election timing requirements, if the Participant
elected a Payment Date before January 1, 2009, such Payment Date election shall
apply in accordance with transition rules under Code Section 409A. A Participant
may elect a different Payment Date with respect to his Salary Deferral Election
and with respect to his Annual Bonus Election for each Plan Year.
          (b) Form of Distribution for Post-409A Account Balances.
          (i) Single-Sum Payment. Except as provided in Section 5.5 and
subsections (b)(ii) and (c) hereof, the portion of a Participant’s Post-409A
Account payable on a given Payment Date shall be distributed in the form of a
single lump-sum payment.

21



--------------------------------------------------------------------------------



 



          (ii) Annual Installments.
          (A) Election of Annual Installments. A Participant may elect, at the
time he makes a Salary Deferral Election or Annual Bonus Election, to receive
the benefit attributable to such election (including any vested Matching
Contributions related to Deferral Contributions made pursuant to the Salary
Deferral Election or Annual Bonus Election) in the form of annual installments.
A Participant may elect a different form of payment with respect to his Salary
Deferral Election and with respect to his Annual Bonus Election for each Plan
Year. Notwithstanding the foregoing election timing requirements, if the
Participant elected a form of payment before January 1, 2009, such election
shall apply in accordance with transition rules under Code Section 409A.
          (B) Installment Periods. The installment payments shall be made in
substantially equal annual installments over a period of not less than 2 years
and not more than 10 years (adjusted for earnings between payments in the manner
described in Section 3.6), beginning on the applicable Payment Date. The number
of annual installment payments elected by the Participant shall be specified at
the time the Participant makes the deferral election in which the installment
payments are elected.
          (c) Modifications of Form and Timing.
          (i) Availability of Election. A Participant may make one or more
elections to (i) delay the payment (or commencement) of the portion of his
Post-409A Account attributable to a selected Plan Year’s Salary Deferral
Election or Annual Bonus Election, and/or (ii) change the form of payment to:
(A) have the portion of his Post-409A Account attributable to such election paid
in the form of annual installment payments as described above, (B) change the
number of installment payments elected, or (C) change installments to a lump
sum. Any election under this subsection shall specify the number of installment
payments elected, if any.
          (ii) Delay in Payment Date. In the event of an election under
subsection (i), the Payment Date for the portion of the Participant’s Post-409A
Account attributable to such election shall be delayed to 5 years after the date
of payment that applied prior to the election, or such later date as may be
elected by the Participant under subsection (i).
          (iii) Restrictions. Any election under this subsection (c) shall not
take effect until 12 months after the date on which the election is made, and,
if made within 12 months before the payment was scheduled to begin or be made
under the previous payment terms, shall not be effective. In the case of an
amount payable on a specified calendar date selected under Section 5.2(a)(ii) or
subsection (c)(i), an election under this subsection (c) shall be made at least
1 year before such specified date.

22



--------------------------------------------------------------------------------



 



          (d) Medium of Payment. All distributions shall be made in the form of
cash, except for amounts deemed invested in the Company Stock Fund, which shall
be distributed in whole shares of Company Stock with fractional shares paid in
cash.
          (e) Order of Distribution. If any portion of a Participant’s Post-409A
Account is deemed invested in the Company Stock Fund, any partial distributions
from such Participant’s Post-409A Account shall be made first from such amounts.
After all amounts deemed invested in the Company Stock Fund have been
distributed, any remaining amounts shall be distributed in cash.
          (f) Cash-out.
          (i) Employee Deferral Cashout. Except as provided in subsection
(v) below, if at any time a Participant’s Post-409A Account balance attributable
to the aggregate of his Deferral Contributions does not exceed the applicable
dollar amount under Code Section 402(g)(1)(B), the Administrative Committee may
elect, in its sole discretion, to pay the Participant’s entire Post-409A Account
balance attributable to Deferral Contributions in an immediate single-sum
payment. For purposes of determining the amount of Deferral Contributions in a
Participant’s Post-409A Account in order to apply this provision, any deferrals
of compensation that the Participant has elected under this or any other
nonqualified deferred compensation plan maintained by an Affiliate that is an
“account balance plan” subject to Code Section 409A shall be considered as part
of the Participant’s Post-409A Account balance attributable to Deferral
Contributions hereunder.
          (ii) Cashout of Employer Contributions. Except as provided in
subsection (v) below, if at any time a Participant’s Post-409A Account balance,
other than amounts attributable to Deferral Contributions, does not exceed the
applicable dollar amount under Code Section 402(g)(1)(B), the Administrative
Committee may elect, in its sole discretion, to pay such portion of the
Participant’s Post-409A Account balance in an immediate single-sum payment. For
purposes of determining the amount of a Participant’s Post-409A Account other
than Deferral Contributions in order to apply this provision, any deferrals of
compensation other than Participant elective deferrals under this or any other
nonqualified deferred compensation plan maintained by an Affiliate that is an
“account balance plan” subject to Code Section 409A shall be considered as part
of the Participant’s Post-409A Account balance other than amounts attributable
to Deferral Contributions hereunder.
          (iii) Documentation of Determination. Any exercise of the
Administrative Committee’s discretion pursuant to subsections (i) and (ii) shall
be evidenced in writing no later than the date of the distribution.
          (iv) Mandatory Cash-Out. Notwithstanding anything in this section 5.2
or a Participant’s election to the contrary, if a Participant’s total vested
Post-409A Account balance is less than $25,000 on the date of the Participant’s
Separation from Service, such Participant’s Post-409A Account shall be
distributed in a single lump sum payment within 90 days after the date of the
Participant’s Separation from Service.

23



--------------------------------------------------------------------------------



 



          (v) Six Month Delay for Key Employees. Notwithstanding the foregoing,
to the extent provided by Code Section 409A, with respect to a Participant who
is a Key Employee on the date he Separates from Service, no payment under this
subsection (f) made on account of such Participant’s Separation from Service
shall be made within 6 months after the date the Participant Separates from
Service.
     5.3 Change in Control.
          If a Participant who is employed by an Affiliate of the Controlling
Company Separates from Service during the 1-year period immediately following a
Change in Control, such Participant’s Post-409A Account shall be paid in a
single lump sum, and the Payment Date for such Participant’s Post-409A Benefit
shall be (i) the 30th day after the date the Participant Separates from Service,
in the case of a Participant who is not a Key Employee on the date he Separates
from Service; or (ii) 6 months after the date the Participant Separates from
Service, in the case of a Participant who is a Key Employee on the date he
Separates from Service; provided, to the extent provided by Code Section 409A,
each time a Participant makes an election under Section 5.2(c) to change the
form or timing of payment of a portion of his Post-409A Account, the Payment
Date under this Section 5.3 for the portion of the Participant’s Post-409A
Account attributable to such election shall be delayed to 5 years after the date
of payment that applied prior to the election.
     5.4 Death Benefits.
          If a Participant dies before full payment of his Post-409A Account is
made, the Beneficiary or Beneficiaries designated by such Participant in his
latest beneficiary designation form filed with the Administrative Committee
shall be entitled to receive a distribution of the entire vested amount credited
to such Participant’s Post-409A Account. The Post-409A Account shall be
distributed to such Beneficiary or Beneficiaries in the form of a single-sum
payment, and the Payment Date shall be the 30th day after the date of the
Participant’s death.
     5.5 Distribution of Post-409A Account Discretionary Contributions.
          (a) Participant Election. Subject to Section 5.2(f), if permitted by
the Administrative Committee, a Participant may elect (i) to have the Payment
Date for the portion of his Post-409A Account balance attributable to
Discretionary Contributions be a specified date that is after the one-year
period following the end of the Plan Year in which the Discretionary
Contribution is made, and/or (ii) to receive such benefit in the form of annual
installments, all as provided in this subsection.
          (i) Timing. An election under this subsection (a) must be made before
the beginning of the Plan Year in which the services to which the Discretionary
Contribution is attributable began. Notwithstanding the foregoing election
timing requirements, if the Participant elected a Payment Date before January 1,
2009, such Payment Date election shall apply in accordance with transition rules
under Code Section 409A. A Participant may elect a different Payment Date and/or
form of payment with respect to his Discretionary Contributions for each Plan
Year, subject to the election timing rules in this subsection. Any payment
election under this subsection (a) shall

24



--------------------------------------------------------------------------------



 



remain in effect from Plan Year to Plan Year until the earlier of (A) the date
the election is modified or revoked by the Participant with respect to
Discretionary Contributions attributable to services performed beginning in a
future Plan Year, or (B) the date of the Participant’s Separation from Service.
          (ii) Installment Periods. The installment payments shall be made in
substantially equal annual installments over a period of not less than 2 years
and not more than 10 years (adjusted for earnings between payments in the manner
described in Section 3.6), beginning on the applicable Payment Date. The number
of annual installment payments elected by the Participant shall be specified at
the time the Participant makes the installment payment election.
          (b) No Deferral Election. To the extent that the Participant does not
make an election as provided in subsection (a), his vested Discretionary
Contribution shall be distributed in a single lump sum payment within 90 days
after his Separation from Service.
     5.6 Hardship Withdrawals.
          Upon receipt of an application for an in-service hardship distribution
and the Administrative Committee’s decision, made in its sole discretion, that a
Participant has suffered a Financial Hardship, the Administrative Committee
shall cause the applicable Participating Company to pay an in-service
distribution to such Participant from the Participant’s vested Post-409A
Account. Such distribution shall be paid in a lump sum payment within 90 days
after the date that the Administrative Committee determines that a Financial
Hardship exists, which must be prior to the Participant’s Separation from
Service. The amount of such lump sum payment shall be limited to the amount of
such Participant’s vested Post-409A Account reasonably necessary to meet the
Participant’s requirements resulting from the Financial Hardship. Determinations
of amounts reasonably necessary to satisfy the emergency need shall take into
account any additional compensation that is available under the Plan due to
cancellation of a deferral election upon a payment due to a Financial Hardship.
However, the determination of amounts reasonably necessary to satisfy the
emergency need shall not take into account any additional compensation that due
to the Financial Hardship is available under the Plan or another nonqualified
deferred compensation plan but has not actually been paid. If payment is made
hereunder upon a Financial Hardship, it shall be so designated at the time of
payment. The amount of such distribution shall reduce the Participant’s
Post-409A Account balance as provided in Section 3.5.

25



--------------------------------------------------------------------------------



 



     5.7 Taxes.
          (a) Amounts Payable Whether or Not Account is in Pay Status. If the
whole or any part of any Participant’s or Beneficiary’s Post-409A Account
hereunder shall become subject to FICA Tax or any state, local or foreign tax
obligations, which a Participating Company shall be required to pay or withhold
prior to the time the Participant’s Post-409A Account becomes payable hereunder,
the Participating Company shall have the full power and authority to withhold
and pay such tax and related taxes as permitted under Code Section 409A.
          (b) Amounts Payable Only if Account is in Pay Status. If the whole or
any part of any Participant’s or Beneficiary’s Post-409A Account hereunder is
subject to any taxes which a Participating Company shall be required to pay or
withhold at the time the Post-409A Account becomes payable hereunder, the
Participating Company shall have the full power and authority to withhold and
pay such tax out of any monies or other property that the Participating Company
holds for the account of the Participant or Beneficiary, excluding, except as
provided in this Section, any portion of the Participant’s Post-409A Account
that is not then payable.
     5.8 Offset of Post-409A Account by Amounts Owed to the Company.
          Notwithstanding anything in the Plan to the contrary, the
Administrative Committee may, in its sole discretion, offset any benefit payment
or payments of a Participant’s or Beneficiary’s Post-409A Account under the Plan
by any amount owed by such Participant or Beneficiary (whether or not such
obligation is related to the Plan) to any Affiliate; provided, no such offset
will apply before the Post-409A Account is otherwise payable under the Plan,
unless the following requirements are satisfied: (i) the debt owed to the
Affiliate was incurred in the ordinary course of the relationship between the
Participant and the Affiliate, (ii) the entire amount of offset to which this
sentence applies in a single taxable year does not exceed $5,000, and (iii) the
offset occurs at the same time and in the same amount as the debt otherwise
would have been due and collected from the Participant or Beneficiary.
     5.9 No Acceleration of Post-409A Account Payments.
          Except as otherwise provided in this Section, no payment scheduled to
be made under this Article V may be accelerated. Notwithstanding the foregoing,
the Administrative Committee, in its sole discretion, may accelerate any payment
scheduled to be made under this Article V in accordance with Code Section 409A
(for example, upon certain terminations of the Plan, limited cashouts or to
avoid certain conflicts of interest); provided, a Participant may not elect
whether his scheduled payment will be accelerated pursuant to this sentence.

26



--------------------------------------------------------------------------------



 



ARTICLE VI
PAYMENT OF PRE-409A ACCOUNT BALANCES
     6.1 Benefit Payments of Pre-409A Accounts Upon Termination of Service for
Reasons Other Than Death.
          (a) General Rule Concerning Benefit Payments. In accordance with the
terms of subsection (b) hereof, if a Participant terminates his employment with
the Controlling Company and all of its Affiliates for any reason other than
death, he (or his Beneficiary, if he dies after such termination of employment
but before distribution of his Account) shall be entitled to receive or begin
receiving a distribution of the entire vested amount credited to his Pre-409A
Account, determined as of the Valuation Date on which such distribution is
processed. For purposes of this subsection, the “Valuation Date on which such
distribution is processed” refers to the Valuation Date established for such
purpose by administrative practice, even if actual payment is made or commenced
at a later date due to delays in valuation, administration or any other
procedure.
          (b) Timing of Distribution.
          (i) Except as provided in subsection (b)(ii) hereof, the Pre-409A
Account payable to a Participant under this Section shall be distributed as soon
as administratively feasible after the date the Participant terminates his
employment with the Controlling Company and all of its Affiliates for any reason
other than death.
          (ii) A Participant was permitted to elect, at the time he made his
initial Salary Deferral or Annual Bonus Election or election to make Stock
Option Contributions, to have his Pre-409A Account payable under this Section
paid (or commenced) on any date (whether before or after the date his employment
terminates, but not earlier than 1 year after the end of the Plan Year for which
such election applies) specified in such election. A Participant was permitted
to elect a different benefit commencement date with respect to his Salary
Deferral and Annual Bonus Elections and his Stock Option Contributions;
provided, unless determined otherwise by the Administrative Committee, a
Participant may elect no more than 2 different benefit commencement dates with
respect to his Salary Deferral and Annual Bonus Elections and may elect only 1
commencement date with respect to his Stock Option Contributions. The
Administrative Committee shall pay (or commence the payment of) the
Participant’s Pre-409A Account as soon as administratively feasible after the
time specified in such election; provided, with respect to each initial
scheduled benefit commencement date, (as determined in accordance with the
preceding sentence or subsection (b)(i) hereof), the Participant may make a
one-time election in writing, at least 1 year before such initial scheduled
benefit commencement date, to delay the payment (or commencement) of his total
benefit payable on such date to a later date, and such total benefit shall be
paid (or commenced) as soon as administratively feasible after such delayed
date.

27



--------------------------------------------------------------------------------



 



     6.2 Form of Distribution for Pre-409A Account.
          (a) Single-Sum Payment. Except as provided in subsection (b) hereof,
the Pre-409A Account payable to a Participant under Section 6.1 shall be
distributed in the form of a single-sum payment.
          (b) Annual Installments. A Participant was permitted to elect, at the
time he made his initial Salary Deferral or Annual Bonus Election or election to
make Stock Option Contributions to have his Pre-409A Account payable under
Section 6.1 paid in the form of annual installment payments. If a Participant
did not initially elect the installment form of distribution for any portion of
his benefit, that portion of his benefit shall be paid in the form of a lump sum
payment unless, at least 1 year before his initial scheduled benefit
commencement date (as determined in accordance with Section 6.1), the
Participant makes a one-time election in writing to receive such benefit in the
form of installment payments (in accordance with the terms of this subsection).
The following terms and conditions shall apply to installment payments made with
respect to a Participant’s Pre-409A Account under the Plan:
          (i) The installment payments shall be made in substantially equal
annual installments (adjusted for investment income between payments in the
manner described in Section 3.6); provided, in no event shall such payments be
made over a period in excess of 10 years. The initial value of the obligation
for the installment payments shall be equal to the amount of the Participant’s
Pre-409A Account balance calculated in accordance with the terms of
Section 6.1(a).
          (ii) If a Participant dies after payment of his benefit from the Plan
has begun, but before his entire benefit has been distributed, the remaining
amount of his Pre-409A Account balance shall be distributed to the Participant’s
designated Beneficiary in the form of a single-sum payment.
          (iii) Notwithstanding any election under this Section 6.2(b) to the
contrary, with respect to any Participant whose Pre-409A Account distribution as
of the date it is scheduled to commence in accordance with Section 6.1(b) is
less than $10,000 per year, or such other minimum amount as may be determined by
the Administrative Committee in its sole discretion, such benefit shall be paid
in a lump sum payment.
          (c) Multiple Forms of Distribution. To the extent a Participant elects
multiple benefit commencement dates in accordance with Section 6.1(b)(ii), such
Participant may elect, with respect to the total benefit corresponding to each
benefit commencement date, to receive such total benefit in the form of either a
single-sum payment or annual installments as set forth above.
          (d) Change in Control. Notwithstanding anything in Section 6.1 or this
Section 6.2 or any election made by the Participant to the contrary, any
Participant (i) who terminates employment with all Affiliates for a reason other
than his death within the 12 month period beginning on the date a Change in
Control occurs, or (ii) whose installment payments as elected under Section
6.2(b) have commenced or are scheduled to commence as of the date of the Change
in Control, will receive a full distribution of the Pre-409A Account payable
under

28



--------------------------------------------------------------------------------



 



Section 6.1(a) in the form of a lump sum payment. Such payment shall be made as
soon as administratively feasible after the date the Participant terminates
employment with all Affiliates for any reason other than death or the date of
the Change in Control, as applicable.
          (e) Form of Assets. All distributions shall be made in the form of
cash, except for amounts deemed invested in the Company Stock Fund (which shall
be distributed in whole shares of Company Stock with fractional shares paid in
cash).
          (f) Order of Distribution. If any portion of a Participant’s Pre-409A
Account is deemed invested in the Company Stock Fund, any partial distributions
from such Participant’s Pre-409A Account shall be made first from such amounts.
After all amounts deemed invested in the Company Stock Fund have been
distributed, any remaining amounts shall be distributed in cash, as provided for
in subsection (e) hereof.
     6.3 Death Benefits.
          If a Participant dies before payment of his Pre-409A Account from the
Plan is made or commenced, the Beneficiary or Beneficiaries designated by such
Participant in his latest beneficiary designation form filed with the
Administrative Committee shall be entitled to receive a distribution of the
total of the entire vested amount credited to such Participant’s Pre-409A
Account, determined as of the Valuation Date on which such distribution is
processed. For purposes of this Section, the “Valuation Date on which such
distribution is processed” refers to the Valuation Date established for such
purpose by administrative practice, even if actual payment is made or commenced
at a later date due to delays in valuation, administration or any other
procedure. The Pre-409A Account shall be distributed to such Beneficiary or
Beneficiaries, as soon as administratively feasible after the date of the
Participant’s death, in the form of a single-sum payment in cash or Company
Stock as prescribed in Section 6.2(e).
     6.4 In-Service Distributions.
          (a) Hardship Distributions. Upon receipt of an application for an
in-service hardship distribution and the Administrative Committee’s decision,
made in its sole discretion, that a Participant has suffered a Financial
Hardship, the Administrative Committee shall cause the Controlling Company to
pay an in service distribution to such Participant from such Participant’s
Pre-409A Account. Such distribution shall be paid in a lump sum payment, in cash
or Company Stock as prescribed in Section 6.2(e), as soon as administratively
feasible after the Administrative Committee determines that the Participant has
incurred a Financial Hardship. The amount of such lump sum payment shall be
limited to the amount reasonably necessary to meet the Participant’s
requirements resulting from the Financial Hardship. The amount of such
distribution shall reduce the Participant’s Pre-409A Account balance as provided
in Section 3.5.
          (b) Distributions with Forfeiture. Notwithstanding any other provision
of this Article VI to the contrary, a Participant may elect, at any time prior
to termination of his employment with the Controlling Company and all of its
Affiliates, to receive a distribution of a portion of the total of the entire
vested amount credited to his Pre-409A Account, determined as of the Valuation
Date on which such distribution is processed. Such distribution shall be made in
the form of a single-sum payment, in cash or Company Stock as prescribed in
Section 6.2(e),

29



--------------------------------------------------------------------------------



 



as soon as administratively feasible after the date of the Participant’s
election under this subsection (b). At the time such distribution is made, an
amount equal to 10% of the amount distributed shall be permanently and
irrevocably forfeited (and, if the distribution request is for 90% or more of
such Participant’s Pre-409A Account, the forfeiture amount shall be deducted
from his distribution amount to the extent there otherwise will be an
insufficient remaining Pre-409A Account balance from which to deduct this
forfeiture). In addition, the Participant receiving such distribution shall not
be eligible to actively participate in the Plan during the Plan Year next
following the Plan Year in which the distribution is made.
     6.5 Taxes.
          If the whole or any part of any Participant’s or Beneficiary’s
Pre-409A Account hereunder shall become subject to any estate, inheritance,
income or other tax which the Participating Company shall be required to pay or
withhold, the Participating Company shall have the full power and authority to
withhold and pay such tax out of any monies or other property in its hand for
the account of the Participant or Beneficiary whose interests hereunder are so
affected, except any portion of the Post-409A Account that is not then payable.
Prior to making any payment, the Participating Company may require such releases
or other documents from any lawful taxing authority as it shall deem necessary.

30



--------------------------------------------------------------------------------



 



ARTICLE VII
CLAIMS
     7.1 Rights.
          If a Participant or Beneficiary has any grievance, complaint or claim
concerning any aspect of the operation or administration of the Plan, including
but not limited to claims for benefits (collectively referred to herein as
“claim” or “claims”), such claimant shall submit the claim in accordance with
the procedures set forth in this Article. All such claims must be submitted
within the “applicable limitations period.” The “applicable limitations period”
shall be 2 years, beginning on (i) in the case of any lump-sum payment, the date
on which the payment was made, (ii) in the case of a periodic payment, the date
of the first in the series of payments, or (iii) for all other claims, the date
on which the action complained of occurred. Additionally, upon denial of an
appeal pursuant to Section 7.2(b), a Participant or Beneficiary shall have
90 days within which to bring suit for any claim related to such denied appeal;
any such suit initiated after such 90-day period shall be precluded.
     7.2 Claim Procedure.
          (a) Initial Claim. Claims for benefits under the Plan may be filed in
writing with the Administrative Committee on forms or in such other written
documents as the Administrative Committee may prescribe. The Administrative
Committee shall furnish to the claimant written notice of the disposition of a
claim within 90 days after the application therefor is filed; provided, if
special circumstances require an extension, the Administrative Committee may
extend such 90-day period by up to an additional 90 days, by providing a notice
of such extension to the claimant before the end of the initial 90-day period.
In the event the claim is denied, the notice of the disposition of the claim
shall provide the specific reasons for the denial, citations of the pertinent
provisions of the Plan, and, where appropriate, an explanation as to how the
claimant can perfect the claim and/or submit the claim for review (where
appropriate), and a statement of the claimant’s right to bring a civil action
under ERISA Section 502(a) following an adverse determination on review.
          (b) Appeal. Any Participant or Beneficiary who has been denied a
benefit, or his duly authorized representative, shall be entitled, upon request
to the Administrative Committee, to appeal the denial of his claim. The claimant
(or his duly authorized representative) may review pertinent documents related
to the Plan and in the Administrative Committee’s possession in order to prepare
the appeal. The request for review, together with a written statement of the
claimant’s position, must be filed with the Administrative Committee no later
than 60 days after receipt of the written notification of denial of a claim
provided for in subsection (a). The Administrative Committee’s decision shall be
made within 60 days following the filing of the request for review; provided, if
special circumstances require an extension, the Administrative Committee may
extend such 60-day period by up to an additional 60 days, by providing a notice
of such extension to the claimant before the end of the initial 60-day period.
If unfavorable, the notice of decision shall explain the reasons for denial,
indicate

31



--------------------------------------------------------------------------------



 



the provisions of the Plan or other documents used to arrive at the decision,
and state the claimant’s right to bring a civil action under ERISA
Section 502(a).
     7.3 Satisfaction of Claims.
          Any payment to a Participant or Beneficiary shall to the extent
thereof be in full satisfaction of all claims hereunder against the
Administrative Committee and the Participating Companies, any of whom may
require such Participant or Beneficiary, as a condition to such payment, to
execute a receipt and release therefor in such form as shall be determined by
the Administrative Committee or the Participating Companies. If receipt and
release is required but the Participant or Beneficiary (as applicable) does not
provide such receipt and release in a timely enough manner to permit a timely
distribution in accordance with the general timing of distribution provisions in
the Plan, such payment shall be forfeited.

32



--------------------------------------------------------------------------------



 



ARTICLE VIII
SOURCE OF FUNDS; TRUST
     8.1 Source of Funds.
          Except as provided in this Section and Section 8.2 (relating to the
Trust), each Participating Company shall provide the benefits described in the
Plan from its general assets. However, to the extent that funds in such Trust
allocable to the benefits payable under the Plan are sufficient, the Trust
assets may be used to pay benefits under the Plan. If such Trust assets are not
sufficient to pay all benefits due under the Plan, then the appropriate
Participating Company shall have the obligation, and the Participant or
Beneficiary who is due such benefits shall look to such Participating Company to
provide such benefits.
     8.2 Trust.
          (a) Establishment. To the extent determined by the Controlling
Company, the Participating Companies shall transfer the funds necessary to fund
benefits accrued hereunder to the Trustee to be held and administered by the
Trustee pursuant to the terms of the Trust Agreement. Except as otherwise
provided in the Trust Agreement, each transfer into the Trust Fund shall be
irrevocable as long as a Participating Company has any liability or obligations
under the Plan to pay benefits, such that the Trust property is in no way
subject to use by the Participating Company; provided, it is the intent of the
Controlling Company that the assets held by the Trust are and shall remain at
all times subject to the claims of the general creditors of the Participating
Companies.
          (b) Distributions. Pursuant to the Trust Agreement, the Trustee shall
make payments to Plan Participants and Beneficiaries in accordance with a
payment schedule provided by the Participating Company. The Participating
Company shall make provisions for the reporting and withholding of any federal,
state or local taxes that may be required to be withheld with respect to the
payment of benefits pursuant to the terms of the Plan and shall pay amounts
withheld to the appropriate taxing authorities or determine that such amounts
have been reported, withheld and paid by the Participating Company.
          (c) Status of the Trust. No Participant or Beneficiary shall have any
interest in the assets held by the Trust or in the general assets of the
Participating Companies other than as a general, unsecured creditor.
Accordingly, a Participating Company shall not grant a security interest in the
assets held by the Trust in favor of the Participants, Beneficiaries or any
creditor.
          (d) Change in Control. Notwithstanding anything in this Article VIII
to the contrary, in the event of a Change in Control, each of the Participating
Companies shall immediately transfer to the Trustee an amount equal to the
aggregate of all benefit amounts (determined as of the Valuation Date as of
which the Change in Control occurs) of all Participants for which such
Participating Company is liable for payment in accordance with the terms of
Section 3.1(c). The funds so transferred shall be held and administered by the
Trustee pursuant to the terms of the Trust Agreement and the foregoing
provisions of this Section 8.2.

33



--------------------------------------------------------------------------------



 



     8.3 Funding Prohibition under Certain Circumstances.
          Notwithstanding anything in this Article VIII to the contrary, no
assets will be set aside to fund benefits under the Plan if such setting aside
would be treated as a transfer of property under Code Section 83 pursuant to
Code Section 409A(b).

34



--------------------------------------------------------------------------------



 



ARTICLE IX
ADMINISTRATIVE COMMITTEE
     9.1 Action.
          Action of the Administrative Committee may be taken with or without a
meeting of committee members; provided, action shall be taken only upon the vote
or other affirmative expression of a majority of the committee members qualified
to vote with respect to such action. If a member of the committee is a
Participant or Beneficiary, he shall not participate in any decision which
solely affects his own benefit under the Plan. For purposes of administering the
Plan, the Administrative Committee shall choose a secretary who shall keep
minutes of the committee’s proceedings and all records and documents pertaining
to the administration of the Plan. The secretary may execute any certificate or
any other written direction on behalf of the Administrative Committee.
     9.2 Rights and Duties.
          The Administrative Committee shall administer the Plan and shall have
all the powers necessary to accomplish that purpose, including (but not limited
to) the following:
          (a) To construe, interpret and administer the Plan;
          (b) To make determinations required by the Plan, and to maintain
records regarding Participants’ and Beneficiaries’ benefits hereunder;
          (c) To compute and certify to the Participating Company the amount and
kinds of benefits payable to Participants and Beneficiaries, and to determine
the time and manner in which such benefits are to be paid;
          (d) To authorize all disbursements by the Participating Company
pursuant to the Plan;
          (e) To maintain all the necessary records of the administration of the
Plan;
          (f) To make and publish such rules for the regulation of the Plan as
are not inconsistent with the terms hereof;
          (g) To delegate to other individuals or entities from time to time the
performance of any of its duties or responsibilities hereunder;
          (h) To have all powers elsewhere conferred upon it; and
          (i) To hire agents, accountants, actuaries, consultants and legal
counsel to assist in operating and administering the Plan.

35



--------------------------------------------------------------------------------



 



The Administrative Committee shall have the exclusive right in its discretion to
construe and interpret the Plan, to decide all questions of eligibility for
benefits and to determine the amount of such benefits, and its decisions on such
matters shall be final and conclusive on all parties.
     9.3 Compensation, Indemnity and Liability.
          The Administrative Committee and its members shall serve as such
without bond and without compensation for services hereunder. All expenses of
the Administrative Committee shall be paid by the Participating Companies. No
member of the committee shall be liable for any act or omission of any other
member of the committee, nor for any act or omission on his own part, except
with regard to his own willful misconduct. The Participating Companies shall
indemnify and hold harmless the Administrative Committee and each member thereof
against any and all expenses and liabilities, including reasonable legal fees
and expenses, arising out of his membership on the Administrative Committee,
excepting only expenses and liabilities arising out of his own willful
misconduct.

36



--------------------------------------------------------------------------------



 



ARTICLE X
AMENDMENT AND TERMINATION
     10.1 Amendments.
          The Administrative Committee shall have the right, in its sole
discretion, to amend the Plan in whole or in part at any time and from time to
time; provided, any amendment that may result in significantly increased
expenses under the Plan must be approved by the Compensation Committee. Any
amendment shall be in writing and executed by a duly authorized officer of the
Controlling Company. An amendment to the Plan may modify its terms in any
respect whatsoever; provided, no such action may reduce the amount already
credited to a Participant’s Account without the affected Participant’s written
consent. All Participants and Beneficiaries shall be bound by such amendment.
     10.2 Termination of Plan.
          (a) Freezing. The Controlling Company, through action of the Board or
the Compensation Committee, reserves the right to discontinue and freeze the
Plan at any time, for any reason. Any action to freeze the Plan shall be taken
by the Board in the form of a written Plan amendment executed by a duly
authorized officer of the Controlling Company. Upon the freezing of the Plan,
Salary Deferral Elections and Annual Bonus Elections shall not apply to Base
Salary or Annual Bonuses earned after the Plan Year in which the Plan is frozen.
          (b) Termination. The Controlling Company expects to continue the Plan
but reserves the right to terminate the Plan and fully distribute all Accounts
under the Plan at any time, for any reason; provided, the distribution of
Post-409A Accounts shall be subject to the restrictions provided under Code
Section 409A (including, to the extent required by Code Section 409A, the
6-month delay that applies to distributions to Key Employees following
Separation from Service). Any action to terminate the Plan shall be taken by the
Board or the Compensation Committee in the form of a written Plan amendment
executed by a duly authorized officer of the Controlling Company. If the Plan is
terminated, each Participant shall become 100 percent vested in his Account.
Such termination shall be binding on all Participants and Beneficiaries.

37



--------------------------------------------------------------------------------



 



ARTICLE XI
MISCELLANEOUS
     11.1 Beneficiary Designation.
          (a) General. Participants shall designate and from time to time may
redesignate their Beneficiaries in such form and manner as the Administrative
Committee may determine.
          (b) No Designation or Designee Dead or Missing. In the event that:
          (i) a Participant dies without designating a Beneficiary;
          (ii) the Beneficiary designated by a Participant is not surviving when
a payment is to be made to such person under the Plan, and no contingent
Beneficiary has been designated; or
          (iii) the Beneficiary designated by a Participant cannot be located by
the Administrative Committee within the maximum time limit for payment of
benefits to such person (or within 1 year from the date benefits are to be paid
to such person in the case of the Participant’s Pre-409A Account);
then, in any of such events, the Beneficiary of such Participant with respect to
any benefits that remain payable under the Plan shall be the Participant’s
Surviving Spouse, if any, and if not, the estate of the Participant.
     11.2 Distribution Pursuant to Domestic Relations Order.
          Upon receipt of a valid domestic relations order (determined in
accordance with the rules applicable to a tax-qualified retirement plan under
Code Section 401(a)) requiring the distribution of all or a portion of a
Participant’s vested Account to an alternate payee, the Administrative Committee
shall cause the Controlling Company to pay a distribution to such alternate
payee.
     11.3 Taxation.
          It is the intention of the Controlling Company that the benefits
payable hereunder shall not be deductible by the Participating Companies nor
taxable for federal income tax purposes to Participants or Beneficiaries until
such benefits are paid by the Participating Company, or the Trust, as the case
may be, to such Participants or Beneficiaries. When such benefits are so paid,
it is the intention of the Controlling Company that they shall be deductible by
the Participating Companies under Code Section 162. The Plan is intended to
satisfy the requirements of Code Section 409A with respect to Post-409A
Accounts, and the Administrative Committee shall use its reasonable best efforts
to interpret and administer the Plan in accordance with such requirements.

38



--------------------------------------------------------------------------------



 



     11.4 Elections Prior to 2009.
          To the extent not consistent with the terms of this Plan, Salary
Deferral Election forms and Annual Bonus Election forms submitted under the Plan
prior to the Effective Date for Plan Years beginning after December 31, 2004,
shall be deemed modified to conform to the provisions of this document. Without
limiting the generality of the foregoing, (i) any reference to payment as soon
as administratively feasible following separation from service shall be deemed
to mean within 90 days following separation from service; (ii) any statement
that the election will remain in effect for all future years until changed will
be deemed modified to conform to subsection 3.2(b); (iii) any statement that if
payments are less than $10,000 annually they will be paid in a single lump sum
will be modified to provide for the cash-out distributions described in
subsection 5.2(f) instead; and (iv) any statement that benefits will be paid
beginning on the first day of the calendar quarter following Separation from
Service will be deemed to provide for payment within 90 days after Separation
from Service instead.
     11.5 No Employment Contract.
          Nothing herein contained is intended to be nor shall be construed as
constituting a contract or other arrangement between a Participating Company and
any Participant to the effect that the Participant will be employed by the
Participating Company for any specific period of time.
     11.6 Headings.
          The headings of the various articles and sections in the Plan are
solely for convenience and shall not be relied upon in construing any provisions
hereof. Any reference to a section shall refer to a section of the Plan unless
specified otherwise.
     11.7 Gender and Number.
          Use of any gender in the Plan will be deemed to include all genders
when appropriate, and use of the singular number will be deemed to include the
plural when appropriate, and vice versa in each instance.
     11.8 Assignment of Benefits.
          The right of a Participant or his Beneficiary to receive payments
under the Plan may not be anticipated, alienated, sold, transferred, pledged,
encumbered, attached or garnished by creditors of such Participant or
Beneficiary, except: (i) by will or by the laws of descent and distribution and
then only to the extent permitted under the terms of the Plan; or (ii) pursuant
to a valid domestic relations order, in accordance with Section 11.2.
     11.9 Legally Incompetent.
          The Administrative Committee, in its sole discretion, may direct that
payment be made to an incompetent or disabled person, whether because of
minority or mental or physical disability, to the guardian of such person or to
the person having custody of such person, without

39



--------------------------------------------------------------------------------



 



further liability on the part of the Participating Company for the amount of
such payment to the person on whose account such payment is made.
     11.10 Governing Law.
          The Plan shall be construed, administered and governed in all respects
in accordance with applicable federal law (including ERISA) and, to the extent
not preempted by federal law, in accordance with the laws of the State of
Georgia. If any provisions of this instrument are held by a court of competent
jurisdiction to be invalid or unenforceable, the remaining provisions hereof
shall continue to be fully effective.
     IN WITNESS WHEREOF, the Controlling Company has caused the Plan to be
executed by its duly authorized officer on the 23rd day of December, 2008.

             
 
      Aflac Incorporated    
 
           
 
  By:   /s/ Daniel P. Amos    
 
     
 
Daniel P. Amos    
 
      Chairman and Chief Executive Officer    
 
           
 
  Attest:   /s/ Joey M. Loudermilk    
 
     
 
Joey M. Loudermilk    
 
      Corporate Secretary    

40



--------------------------------------------------------------------------------



 



EXHIBIT A
Participating Companies
(See §1.31)

      Company Names   Effective Date
Communicorp, Inc.
  Original Effective Date of the Plan
 
   
American Family Life Assurance Company of New York
  Original Effective Date of the Plan
 
   
AFLAC International, Inc.
  Original Effective Date of the Plan
 
   
American Family Life Assurance Company of Columbus
  Original Effective Date of the Plan

A-1